Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 1 of 16




                   EXHIBIT 7
       Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 2 of 16




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 OLIVER LUCK,                                     :      CASE NO. 3:20-cv-00516-VAB
                                                  :
                        Plaintiff,                :
                                                  :
 v.                                               :
                                                  :
 VINCENT K. MCMAHON and ALPHA                     :
 ENTERTAINMENT LLC,                               :
                                                         February 10, 2021
                                                  :
                        Defendants.



                DEFENDANT ALPHA ENTERTAINMENT LLC’S
                      OBJECTIONS AND RESPONSES TO
        PLAINTIFF OLIVER LUCK’S SECOND REQUEST FOR PRODUCTION

       Defendant Alpha Entertainment LLC (“Alpha”) respectfully submits the following

objections and responses (the “Responses”) to Plaintiff Oliver Luck’s (“Luck”) Second Request

for Production (the “Requests”).

                                PRELIMINARY STATEMENT

       1.      Alpha provides these Responses without waiver of, and intending to preserve, the

attorney-client privilege, the work-product doctrine, the joint defense privilege, the common

interest doctrine and any other applicable privilege, immunity, protection or restriction available

under the Federal Rules of Civil Procedure, federal statutes and/or common law. The inadvertent

revelation of information subject to any applicable privilege or protection, including, but not

limited to, the attorney-client privilege or the work-product doctrine, is not intended to be, and

shall not operate as, a waiver of any such privilege or protection, in whole or in part.

       2.      Alpha provides these Responses without waiver of, and intending to preserve:

               a.      All questions as to competency, relevancy, materiality, and admissibility


                                                  1
       Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 3 of 16




of evidence for any purpose of Alpha’s responses, or subject matter thereof, in this or any other

action, and Alpha’s responses are similarly not to be deemed an admission as to the competency,

relevancy, materiality, or admissibility of evidence for any purpose in this action;

               b.      The right to object on any ground to the use of Alpha’s responses, or the

subject matter thereof, in this or any other action; and

               c.      The right at any time to revise, correct, supplement, clarify and/or amend

any response furnished.

       3.      Alpha provides these Responses based on its interpretation and understanding of

each Request. Alpha reserves its right to amend and/or supplement its objections and responses

in the event that Luck asserts an interpretation that differs from Alpha’s interpretation.

       4.      Alpha provides these Responses in accordance with the Federal Rules of Civil

Procedure and the Local Rules. Alpha objects, and shall not respond, to the Requests to the

extent that they purport to impose obligations beyond those set forth in the Federal Rules of Civil

Procedure or the Local Rules.

       5.      Alpha will produce responsive documents, if any, that are located after a

reasonably diligent search of documents within Alpha’s possession, custody or control, taking

into account the proportionality of the information sought to the burden of its production.

Notwithstanding the foregoing, Alpha has collected, searched and will produce relevant

electronically stored information that was acquired by Alpha Acquico, LLC on August 21, 2020.

       6.      Alpha objects to the Requests as overbroad and unduly burdensome to the extent

that any Request purports to seek information relating to “all” documents, communications,

emails, or the like responsive to the subject matter of a particular Request.

       7.      Alpha objects to the Requests as unduly burdensome to the extent that they would



                                                  2
        Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 4 of 16




require Alpha to log any documents created on or after April 16, 2020 that are subject to the

attorney-client privilege, the work-product doctrine, the common interest doctrine, and any other

applicable bases for protection from disclosure under Rule 26 of the Federal Rules of Civil

Procedure or other applicable law. Alpha will not provide a privilege log for any documents

created on or after April 16, 2020.

       8.       Alpha objects to the time period of January 1, 2018 until April 13, 2020 set forth

in the Definitions of the Requests as overbroad and unduly burdensome. Alpha will use the time

period of May 1, 2018 until April 16, 2020 in responding to the Requests.

       9.       Documents that include proprietary or confidential business information and/or

trade secrets shall only be produced pursuant to the Standing Protective Order entered in this

action on April 16, 2020 (Doc. No. 11).

       10.      Alpha incorporates the foregoing paragraphs of this Preliminary Statement into

each and every one of its Responses to the Requests set forth below.

               SPECIFIC OBJECTIONS AND RESPONSES TO REQUESTS

        35.     Produce all emails sent to or from Oliver Luck’s Alpha e-mail account

(Oliver.Luck@xfl.com).

RESPONSE:

        Alpha objects to Request No. 35 to the extent that it seeks documents unrelated to the

bases for Luck’s termination on the grounds that it is overbroad, unduly burdensome, and seeks

documents that are not relevant to any party’s claim or defense in this case and not proportional

to the needs of the case. Alpha further objects to Request No. 35 to the extent it seeks

documents that are protected by the attorney-client privilege, work-product doctrine, the joint

defense privilege, the common interest doctrine and/or any other applicable privilege or



                                                 3
       Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 5 of 16




protection.

       Subject to and without waiving the foregoing objections, Alpha states that it will produce

non-privileged documents responsive to Request No. 1 found after a reasonable search.

Responsive privileged documents will be identified on Defendants’ Privilege Log.

       36.     Produce documents sufficient to show attendees for all XFL weekly business

operations meetings.

RESPONSE:

       Alpha objects to Request No. 36 to the extent that it seeks documents unrelated to the

bases for Luck’s termination on the grounds that it is overbroad, unduly burdensome, and seeks

documents that are not relevant to any party’s claim or defense in this case and not proportional

to the needs of the case.

       Subject to and without waiving the foregoing objections, Alpha states that it has produced

documents sufficient to show attendees for all XFL weekly business operations meetings after

March 13, 2020. To the extent this request seeks the production of additional documents beyond

those described above, the documents are being withheld based on the foregoing objections.

       37.     Produce records of McMahon’s call logs, calendar entries, or other documents

sufficient to show communications and/or meetings that took place between McMahon and

Oliver Luck during the period from January 16, 2020 through January 23, 2020.

RESPONSE:

       Alpha objects to Request No. 37 to the extent that it seeks documents that are protected

by the attorney-client privilege, work-product doctrine, the joint defense privilege, the common

interest doctrine and/or any other applicable privilege or protection.

       Subject to and without waiving the foregoing objections, Alpha states that it has produced



                                                 4
       Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 6 of 16




documents sufficient to show communications and/or meetings that took place between

McMahon and Luck during the period from January 16, 2020 through January 23, 2020.

       38.     Produce documents, including notes from any meetings or discussions, sufficient

to show the date that Alpha or McMahon considered terminating the XFL regular season, the

date Alpha or McMahon decided to terminate the XFL’s regular season, and documents

concerning the reasons defendants decided to terminate the XFL’s regular season.

RESPONSE:

       Alpha objects to Request No. 38 on the grounds that it is overbroad and unduly

burdensome, and calls for the production of documents that are not relevant to any party’s claim

or defense in this case and not proportional to the needs of the case. Alpha further objects to

Request No. 38 to the extent that it seeks documents that are protected by the attorney-client

privilege, work-product doctrine, the joint defense privilege, the common interest doctrine and/or

any other applicable privilege or protection.

       Subject to and without waiving the foregoing objections, Alpha states that it will produce

non-privileged documents responsive to Request No. 38 found after a reasonable search.

Responsive privileged documents will be identified on Defendants’ Privilege Log.

       39.     Produce documents sufficient to show the date Alpha or McMahon considered

filing a bankruptcy petition on behalf of Alpha and documents sufficient to show the date Alpha

or McMahon decided to file a bankruptcy petition on behalf of Alpha.

       RESPONSE:

       Alpha objects to Request No. 39 on the grounds that it is overbroad and unduly

burdensome, and calls for the production of documents that are not relevant to any party’s claim

or defense in this case and not proportional to the needs of the case. Alpha further objects to



                                                 5
       Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 7 of 16




Request No. 39 to the extent that it seeks documents that are protected by the attorney-client

privilege, work-product doctrine, the joint defense privilege, the common interest doctrine and/or

any other applicable privilege or protection.

       Subject to and without waiving the foregoing objections, Alpha states that it will produce

non-privileged documents responsive to Request No. 39 found after a reasonable search.

Responsive privileged documents will be identified on Defendants’ Privilege Log.

       40.     Produce documents sufficient to show the dates of meetings or calls with Alpha’s

bankruptcy counsel during the time period January 2020 through April 2020.

       RESPONSE:

       Alpha objects to Request No. 40 on the grounds that it is overbroad and unduly

burdensome, and calls for the production of documents that are not relevant to any party’s claim

or defense in this case and not proportional to the needs of the case. Alpha further objects to

Request No. 40 to the extent that it seeks documents that are protected by the attorney-client

privilege, work-product doctrine, the joint defense privilege, the common interest doctrine and/or

any other applicable privilege or protection.

       Subject to and without waiving the foregoing objections, Alpha states that it will not

search for documents responsive to Request No. 40.

       41.     Produce documents reflecting or concerning the reasons Alpha and McMahon

decided to terminate Oliver Luck’s employment, including notes from any meetings or

discussions.

       RESPONSE:

       Alpha objects to Request No. 41 on the grounds that it is duplicative and cumulative of at

least Request Nos. 2-6, 10, 13-18, & 22-23, and Alpha incorporates its responses to those



                                                 6
       Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 8 of 16




requests as if set forth fully herein. Alpha further objects to the extent that Request No. 41 seeks

documents that are protected by the attorney-client privilege, work-product doctrine, the joint

defense privilege, the common interest doctrine and/or any other applicable privilege or

protection.

       Subject to and without waiving the foregoing objections, Alpha states that it has produced

non-privileged documents found after a reasonable search concerning the bases for Luck’s

termination. Responsive privileged documents have been identified on Defendants’ Privilege

Log.

       42.     Produce documents sufficient to show all dates that any version of the Employee

Handbook & Code of Business Conduct or the Technology Acceptable Use Policy was

promulgated and/or distributed to XFL employees, including without limitation emails or other

communications distributing such documents to XFL employees.

       RESPONSE:

       Alpha objects to Request No. 42 on the grounds that it is duplicative and cumulative of at

least Request No. 15, and Alpha incorporates its response to Request No. 15 as if set forth fully

herein. Alpha further objects to Request No. 42 on the grounds that the phrase “all dates that any

version of the Employee Handbook & Code of Business Conduct or the Technology Acceptable

Use Policy was promulgated and/or distributed to XFL employees” is vague, ambiguous and

undefined. Alpha interprets this phrase to mean the dates that any version of the Employee

Handbook & Code of Business Conduct or the Technology Acceptable Use Policy was

implemented for use in the onboarding of new employees. Alpha further objects to the extent

that Request No. 42 seeks documents that are protected by the attorney-client privilege, work-

product doctrine, the joint defense privilege, the common interest doctrine and/or any other



                                                 7
       Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 9 of 16




applicable privilege or protection.

       Subject to and without waiving the foregoing objections, Alpha states that it has produced

non-privileged documents found after a reasonable search that show the dates that any version of

the Employee Handbook & Code of Business Conduct or the Technology Acceptable Use Policy

was implemented for use in the onboarding of new employees. Responsive privileged

documents have been identified on Defendants’ Privilege Log.

       43.     Produce documents, including communications, regarding the transfer of data

from the mobile phone Oliver Luck had prior to commencing employment with Alpha to his

Alpha-issued iPhone.

       RESPONSE:

       Alpha objects to Request No. 43 on the grounds that it is harassing, overbroad and unduly

burdensome, and calls for the production of documents that are not relevant to any party’s claim

or defense in this case and not proportional to the needs of the case.

       Subject to and without waiving the foregoing objections, Alpha states that it will produce

responsive non-privileged documents found after a reasonable search.

       44.     Produce all employment agreements between Alpha and other XFL executive

level employees during the time period through and including April 2020.

       RESPONSE:

       Alpha objects to Request No. 44 on the grounds that it is overbroad and unduly

burdensome, and calls for the production of documents that are not relevant to any party’s claim

or defense in this case and not proportional to the needs of the case.

       Subject to and without waiving the foregoing objections, Alpha states that it will not

search for documents responsive to Request No. 44.



                                                 8
      Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 10 of 16




       45.     Produce all communications between Jeffrey Pollack and Oliver Luck and

communications to or from Jeffrey Pollack mentioning Oliver Luck.

       RESPONSE:

       Alpha objects to Request No. 45 to the extent that it seeks documents unrelated to the

bases for Luck’s termination on the grounds that it is overbroad and unduly burdensome, and

calls for the production of documents that are not relevant to any party’s claim or defense in this

case and not proportional to the needs of the case. Alpha further objects to Request No. 45 on

the grounds that it is overbroad and unduly burdensome, and not proportional to the needs of the

case in that it would require a search of Mr. Pollack’s communications with anyone that merely

mention Luck. Alpha further objects to Request No. 45 to the extent that it seeks documents that

are protected by the attorney-client privilege, work-product doctrine, the joint defense privilege,

the common interest doctrine and/or any other applicable privilege or protection.

       Subject to and without waiving the foregoing objections, Alpha states that it either has

produced or will produce non-privileged documents reflecting communications between Mr.

Pollack and Luck found after a reasonable search. Privileged documents reflecting

communications between Mr. Pollack and Luck either have been, or will be, identified on

Defendants’ Privilege Log. To the extent this request seeks the production of additional

documents beyond those described above, the documents are being withheld based on the

foregoing objections.

       46.     Produce all communications between Basil DeVito, Jr. and Oliver Luck and

communications to or from Basil DeVito, Jr. mentioning Oliver Luck.

       RESPONSE:

       Alpha objects to Request No. 46 to the extent that it seeks documents unrelated to the



                                                 9
      Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 11 of 16




bases for Luck’s termination on the grounds that it is overbroad and unduly burdensome, and

calls for the production of documents that are not relevant to any party’s claim or defense in this

case and not proportional to the needs of the case. Alpha further objects to Request No. 46 on

the grounds that it is overbroad and unduly burdensome, and not proportional to the needs of the

case in that it would require a search of Mr. DeVito’s communications with anyone that merely

mention Luck. Alpha further objects to Request No. 46 to the extent that it seeks documents that

are protected by the attorney-client privilege, work-product doctrine, the joint defense privilege,

the common interest doctrine and/or any other applicable privilege or protection.

       Subject to and without waiving the foregoing objections, Alpha states that it either has

produced or will produce non-privileged documents reflecting communications between Mr.

DeVito and Luck found after a reasonable search. Privileged documents reflecting

communications between Mr. DeVito and Luck either have been, or will be, identified on

Defendants’ Privilege Log. To the extent this request seeks the production of additional

documents beyond those described above, the documents are being withheld based on the

foregoing objections.

       47.     Produce all communications between Marc Trestman and Oliver Luck and

communications to or from Marc Trestman mentioning Oliver Luck.

       RESPONSE:

       Alpha objects to Request No. 47 to the extent that it seeks documents unrelated to the

bases for Luck’s termination on the grounds that it is overbroad and unduly burdensome, and

calls for the production of documents that are not relevant to any party’s claim or defense in this

case and not proportional to the needs of the case. Alpha further objects to Request No. 47 on the

grounds that it is overbroad and unduly burdensome, and not proportional to the needs of the



                                                10
      Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 12 of 16




case in that it would require a search of Mr. Trestman’s communications with anyone that merely

mention Luck. Alpha further objects to Request No. 47 to the extent that it seeks documents that

are protected by the attorney-client privilege, work-product doctrine, the joint defense privilege,

the common interest doctrine and/or any other applicable privilege or protection.

       Subject to and without waiving the foregoing objections, Alpha states that it either has

produced or will produce non-privileged documents reflecting communications between Mr.

Trestman and Luck found after a reasonable search. Privileged documents reflecting

communications between Mr. Trestman and Luck either have been, or will be, identified on

Defendants’ Privilege Log. To the extent this request seeks the production of additional

documents beyond those described above, the documents are being withheld based on the

foregoing objections.

       48.     Produce all communications between Cindy Wagner and Oliver Luck and

communications to or from Cindy Wagner mentioning Oliver Luck.

       RESPONSE:

       Alpha objects to Request No. 48 to the extent that it seeks documents unrelated to the

bases for Luck’s termination on the grounds that it is overbroad and unduly burdensome, and

calls for the production of documents that are not relevant to any party’s claim or defense in this

case and not proportional to the needs of the case. Alpha further objects to Request No. 48 on

the grounds that it is overbroad and unduly burdensome, and not proportional to the needs of the

case in that it would require a search of Ms. Wagner’s communications with anyone that merely

mention Luck. Alpha further objects to Request No. 48 to the extent that it seeks documents that

are protected by the attorney-client privilege, work-product doctrine, the joint defense privilege,

the common interest doctrine and/or any other applicable privilege or protection.



                                                11
      Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 13 of 16




       Subject to and without waiving the foregoing objections, Alpha states that it either has

produced or will produce non-privileged documents reflecting communications between Ms.

Wagner and Luck found after a reasonable search. Privileged documents reflecting

communications between Ms. Wagner and Luck either have been, or will be, identified on

Defendants’ Privilege Log. To the extent this request seeks the production of additional

documents beyond those described above, the documents are being withheld based on the

foregoing objections.

       49.     Produce all communications between Matt Falls and Oliver Luck and

communications to or from Matt Falls mentioning Oliver Luck.

       RESPONSE:

       Alpha objects to Request No. 49 to the extent that it seeks documents unrelated to the

bases for Luck’s termination on the grounds that it is overbroad and unduly burdensome, and

calls for the production of documents that are not relevant to any party’s claim or defense in this

case and not proportional to the needs of the case. Alpha further objects to Request No. 49 on

the grounds that it is overbroad and unduly burdensome, and not proportional to the needs of the

case in that it would require a search of Mr. Falls’ communications with anyone that merely

mention Luck. Alpha further objects to Request No. 49 to the extent that it seeks documents that

are protected by the attorney-client privilege, work-product doctrine, the joint defense privilege,

the common interest doctrine and/or any other applicable privilege or protection. Alpha further

objects to Request No. 49 to the extent that such documents are not in Alpha’s possession,

custody or control.

       Subject to and without waiving the foregoing objections, Alpha states that it either has

produced or will produce non-privileged documents reflecting communications between Mr.



                                                12
      Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 14 of 16




Falls and Luck found after a reasonable search. Privileged documents reflecting

communications between Mr. Falls and Luck either have been, or will be, identified on

Defendants’ Privilege Log. To the extent this request seeks the production of additional

documents beyond those described above, the documents are being withheld based on the

foregoing objections.

       50.     Produce all communications between Rosanna Melchionno Curran and Oliver

Luck and communications to or from Rosanna Melchionno Curran mentioning Oliver Luck.

       RESPONSE:

       Alpha objects to Request No. 50 to the extent that it seeks documents unrelated to the

bases for Luck’s termination on the grounds that it is overbroad and unduly burdensome, and

calls for the production of documents that are not relevant to any party’s claim or defense in this

case and not proportional to the needs of the case. Alpha further objects to Request No. 50 on

the grounds that it is overbroad and unduly burdensome, and not proportional to the needs of the

case in that it would require a search of Ms. Curran’s communications with anyone that merely

mention Luck. Alpha further objects to Request No. 50 to the extent that it seeks documents that

are protected by the attorney-client privilege, work-product doctrine, the joint defense privilege,

the common interest doctrine and/or any other applicable privilege or protection. Alpha further

objects to Request No. 50 to the extent that such documents are not in Alpha’s possession,

custody or control.

       Subject to and without waiving the foregoing objections, Alpha states that it either has

produced or will produce non-privileged documents reflecting communications between Ms.

Curran and Luck found after a reasonable search. Privileged documents reflecting

communications between Ms. Curran and Luck either have been, or will be, identified on



                                                13
      Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 15 of 16




Defendants’ Privilege Log. To the extent this request seeks the production of additional

documents beyond those described above, the documents are being withheld based on the

foregoing objections.




                                                    DEFENDANT ALPHA
                                                    ENTERTAINMENT LLC

                                                    By: /s/ Curtis B. Krasik
                                                    Jerry S. McDevitt (pro hac vice)
                                                    Curtis B. Krasik (pro hac vice)
                                                    K&L GATES LLP
                                                    K&L Gates Center
                                                    210 Sixth Avenue
                                                    Pittsburgh, PA 15222
                                                    Phone: (412) 355-6500
                                                    Fax: (412) 355-6501
                                                    Email: jerry.mcdevitt@klgates.com
                                                    Email: curtis.krasik@klgates.com

                                                    Jeffrey P. Mueller (ct27870)
                                                    DAY PITNEY LLP
                                                    242 Trumbull Street
                                                    Hartford, CT 06103
                                                    Phone: (860) 275-0100
                                                    Fax: (860) 275-0343
                                                    Email: jmueller@daypitney.com

                                                    Its Attorneys.




                                               14
      Case 3:20-cv-00516-VAB Document 188-7 Filed 05/28/21 Page 16 of 16




                              CERTIFICATION OF SERVICE

       I hereby certify that, on February 10, 2021, a copy of the foregoing was served by email
on the following counsel of record:

                             Andrew M. Zeitlin
                             Joette Katz
                             SHIPMAN & GOODWIN LLP
                             300 Atlantic Street
                             Stamford, CT 06901
                             Telephone: (203) 324-8100
                             Facsimile: (203) 324-8199
                             Email: azeitlin@goodwin.com
                             Email: jkatz@goodwin.com


                             Paul J. Dobrowski
                             Vanessa L. Pierce
                             DOBROWSKI, LARKIN & STAFFORD, LLP
                             4061 Washington Avenue, Suite 200
                             Houston, Texas 77007
                             Telephone: (713) 659-2900
                             Facsimile: (713) 659-2908
                             Email: pjd@doblaw.com
                             Email: vpierce@doblaw.com



                                                   /s/ Curtis B. Krasik




                                              15
